The Honorable James R. Stockley State Representative Box 36 Marion, AR  72364
Dear Representative Stockley:
This is in response to your request for an opinion regarding Ordinance No. 1986-2, enacted by the Quorum Court of Crittenden County, which provides for participation in the county group hospitalization program for Justices of the Peace, and for the county's payment of fifty percent (50%) of the monthly premium cost.  You have asked, specifically, whether there is a rational basis in the Ordinance for the county's payment of this cost.  You point out that retired county employees and officials pay 100% of the premium cost.
Section 1 of the Ordinance states as follows:
    The purpose of this Ordinance is to allow members of the county Quorum Court to continue, or to begin, participation in the county group hospitalization program if they have at least 8 years of service as a Quorum Court member, and either are not re-elected or choose not to run for office. This benefit shall be provided because members of the county legislative body are not members of the county retirement system and should, therefore, be entitled to this benefit after having served the minimum number of years as hereinabove set forth.
The Ordinance thus states that the benefit is provided because Justices of the Peace are not eligible for retirement benefits. While there are no cases directly on point, it may be successfully contended that this reflects a sufficient rational basis for purposes of a challenge to the Ordinance's validity. It should also be noted in this regard that one challenging the ordinance will have the burden of establishing its invalidity.  Wilson v. Robinson, 668 F.2d 380 (8th Cir. 1981).
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Elisabeth A. Walker.